Dismissed and Memorandum Opinion filed March 11, 2004








Dismissed and Memorandum Opinion filed March 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01455-CR
____________
 
PEDRO CESAR
VALDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County,
Texas
Trial Court Cause No. 942,864
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated assault.  In accordance with the terms of a plea
bargain agreement with the State, on November 10, 2003, the trial court
sentenced appellant to confinement for ten years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 11, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).